United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1210
                                   ___________

Kenneth Hunt,                     *
                                  *
            Appellant,            *
                                  *
     v.                           * Appeal from the United States
                                  * District Court for the
Southwestern Bell Telephone       * Eastern District of Arkansas.
Company; Communications Workers   *
of America, Local 6505,           * [UNPUBLISHED]
                                  *
            Appellees.            *
                             ___________

                          Submitted: November 6, 1998
                              Filed: December 4, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Kenneth Hunt appeals from the judgment entered by the district court1 in favor
of defendants after a bench trial on his discrimination claims brought under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2000e-17, and 42 U.S.C. § 1981.
After a careful review of the record and the parties& submissions on appeal, we
conclude the district court was correct and an extended discussion is unnecessary.

      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B. We
also deny Hunt&s pending motion.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-